DETAILED ACTION
This Office Action is in response to Applicants Application filed on July 9, 2021.  Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/9/21 and 4/30/22 was filed has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the status of Cross Reference to Related US Applications-Continuation-in-Part in paragraph 001 needs to be updated.  
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not teach nor suggest in detail provisioning, at an observation platform, a buy-online-pickup-in-store (BOPIS) application, wherein the provisioning is administered by a cloud services platform in collaboration with a computer system of the observation platform, and wherein the provisioning includes configuration and deployment of the BOPIS application within the observation platform and sending, from the BOPIS application on the observation platform, an automation software component for resident installation at an external retailer system, wherein the external retailer system is external to an environment of the observation platform, and wherein the automation software component organizes information in the external retailer system for exchange, via a cloud-based gateway, with the BOPIS application in combination with all the elements of the independent  claims.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ljb
August 23, 2022